DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen, U.S. Patent 8,109,061 in view of Hamminga et al., U.S. Patent Application 2012/0000304.
Regarding claim 1, Kristensen discloses a monopole assembly comprising: a monopole (1) comprising a door (8), the monopole and door both having an interior surface (as shown in Fig. 4); and a plurality of hinges (23; col. 7, line 49), each hinge comprising: a base member (23) configured to be secured to the interior surface of the monopole (should a user desire to attach the hinge to the interior in order to have an inwardly opening door); and a rib member (see Fig. 4, rib portion extending from 23) having a supporting portion (end distal to 23) and a mounting portion (end at 23), thereby securing the door to the monopole, but does not disclose the supporting portion having an arcuate profile that corresponds to an arcuate profile of the interior surface of the door and the mounting portion is pivotably attached to the base member; wherein the base member of each hinge is mounted to the interior surface of the monopole and the supporting portion of each hinge is mounted to the interior surface of the door; nor wherein the mounting portion of each hinge is positioned to allow the door to pivot between an opened position and a closed position without contacting an exterior surface of the monopole.  Hamminga teaches a hinge for a door mounted to an interior surface (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hinge such as Hamminga’s hinge mounted interior to the structure for a flush monopole outer surface and so that the hinge cannot be seen from the exterior for a desired aesthetic appearance.  The door would then pivot between an opened position and a closed position without contacting an exterior surface of the monopole.  Although Hamminga does not specifically state that the rib is an arcuate shape, it would have been obvious to one having ordinary skill in the art that it will be shaped as such to conform to the shape of the door element for a secure attachment between components (see Fig. 1, generally).
Regarding claim 2, the prior art discloses a monopole door wherein the plurality of hinges is configured to support the weight of the door when the door is in an opened position (otherwise the hinges would be ineffective, rendering the portion of the invention inoperable). The phrase “configured to support the weight of the door” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, the prior art discloses a monopole door but does not specifically disclose wherein the plurality of hinges is configured to support a door having a weight in the range of about 1 pound to about 30 pounds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the hinges with the strength to support a door within the given range to have the ability to support a required door, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 The phrase “configured to support” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, the prior art as modified discloses a monopole door wherein the door has a width but does not disclose the supporting portion of the rib member has a length that extends substantially the width of the door. It would have been obvious to extend the rib so that the supporting portion is the width of the door for a more secure attachment between the rib and the door due to increased surface area, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, the prior art discloses a monopole door, but does not disclose wherein the supporting portion of the rib member has a length in the range of about 8 inches to about 14 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the supporting portion having a length within the given range for a more secure attachment between the rib and the door due to increased surface area, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 7, the prior art as modified discloses a monopole which is capable of having the arcuate profile of the supporting portion of the rib member eliminating deformation of the interior surface of the door during a welding of the hinge to the door during welding when the hinge is welded to the door, as the structural limitations have been met and so the components are capable of performing in the same manner.  The phrase “when the hinge is welded to the door” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, Kristensen discloses a monopole comprising: a monopole (1) comprising a door (8), the monopole and door both having an interior surface (as shown in Fig. 4); and a plurality of hinges (23; col. 7, line 49), each hinge comprising: a base member (23) configured to be secured to the interior surface of the monopole (should a user desire to attach the hinge to the interior in order to have an inwardly opening door); and a rib member (see Fig. 4, rib portion extending from 23) having a supporting portion (end distal to 23) and a mounting portion (end near 23), but does not disclose the supporting portion having an arcuate profile that corresponds to an arcuate profile of the interior surface of the door and the mounting portion is pivotably attached to the base member; wherein the base member of each hinge is mounted to the interior surface of the monopole and the supporting portion of each hinge is mounted to the interior surface of the door, thereby securing the door to the monopole, and wherein, when the door is in a completely open position, the shape of the mounting portion of each hinge allows for a gap between the door and an exterior surface of the monopole.  Hamminga teaches a hinge for a door mounted to an interior surface (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hinge such as Hamminga’s hinge mounted interior to the structure for a flush monopole outer surface and so that the hinge cannot be seen from the exterior for a desired aesthetic appearance.  The door would then pivot between an opened position and a closed position without contacting an exterior surface of the monopole.  Although Hamminga does not specifically state that the rib is an arcuate shape, it would have been obvious to one having ordinary skill in the art that it will be shaped as such to conform to the shape of the door element for a secure attachment between components (see Fig. 1, generally).
Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamminga et al., U.S. Patent Application 2012/0000304.
Regarding claim 8, Hamminga discloses a hinge comprising: a base member (30) configured to be secured to an interior surface of the monopole; and a rib member (22) having a supporting portion and a mounting portion (20) and the mounting portion having a substantially C-shaped profile is pivotably attached to the base member (see Fig. 1), but does not specifically disclose the supporting portion having an arcuate profile that corresponds to an arcuate profile of an interior surface of the door of the monopole.  It would have been obvious to one having ordinary skill in the art that it will be shaped as such to conform to the shape of the door element for a secure attachment between components (see Fig. 1, generally).
Regarding claim 9, Hamminga discloses a hinge but does not disclose wherein the supporting portion of the rib member comprises one or more protrusions that extend outwardly from a side of the rib member to be secured to the interior surface of the door.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include protrusions on the surface of the rib member which abuts the structure for a roughened surface to increase friction between the components for a more secure attachment.
Regarding claim 10, Hamminga discloses a hinge but does not disclose wherein the supporting portion of the rib member is mounted to an interior surface of the door of the monopole by welding.  Hamminga does teach welding (paragraph 63).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize welding for an alternative and secure method of attachment as it is known in the art.
Regarding claim 11, the prior art discloses a hinge which is capable of having the arcuate profile of the supporting portion of the rib member eliminating deformation of the interior surface of the door during a welding of the hinge to the door during welding when the hinge is welded to the door, as the structural limitations have been met and so the components are capable of performing in the same manner.  The phrase “when the hinge is welded to the door” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, the prior art as modified discloses a hinge, but does not disclose wherein the base member is mounted to the interior surface of the monopole by welding.  Hamminga does teach welding (paragraph 63).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize welding for an alternative and secure method of attachment as it is known in the art.
Regarding claim 13, Hamminga discloses a hinge but does not disclose wherein the mounting portion is pivotably attached to the base member by a threaded bolt, nut and polymeric washer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a nut and bolt with a washer rather than the pin for an alternative and secure method of attachment as it is known in the art.  It would also have been obvious to utilize a polymeric material for the washer for an alternative and secure method of attachment that will not corrode from moisture that may get inside the door, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 14, Hamminga discloses a hinge but does not disclose wherein the washer comprises polycarbonate.  It  would have been obvious to utilize a polycarbonate material for the washer for an alternative and durable attachment means that will not corrode from moisture that may get inside the door, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 15, Hamminga discloses a hinge wherein the mounting portion of the rib member is pivotably attached to the base member (via 26).  
Regarding claim 16, Hamminga discloses a hinge wherein the hinge is configured to support the weight of the door of the monopole when the door is in an opened position (otherwise the hinge would be ineffective, rendering the portion of the invention inoperable). The phrase “configured to support the weight of the door” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 17, Hamminga discloses a hinge but does not disclose wherein the supporting portion of the rib member has a length in the range of about 8 inches to about 14 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the supporting portion having a length within the given range for a more secure attachment between the rib and the door due to increased surface area, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See rejections toward new claims and limitations as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633